Order of disposition, Family Court, Bronx County (Jody Adams, J.), entered on or about September 11, 1995, which adjudicated respondent a juvenile delinquent, following a fact finding determination that respondent committed an act, which, if committed by an adult, would constitute the crime of attempted robbery in the first degree, and placed him on probation for 1 year, unanimously affirmed, without costs.
The finding was based on legally sufficient evidence and was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Issues raised by respondent concerning the credibility of the complainant were properly placed before the trier of fact and we find no reason to disturb its findings. Concur— Ellerin, J. P., Wallach, Williams, Tom and Andrias, JJ.